Citation Nr: 1014275	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for emphysema.

2. Entitlement to service connection for disability 
manifested by hematuria.

3. Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in March 
2009, when the issues remaining on appeal were remanded for 
additional development.  Additionally among the issues 
remanded by the Board in March 2009, the Veteran's claim of 
entitlement to service connection for osteoarthritis was 
granted in a November 2009 rating decision during the 
processing of the remand; therefore, that issue is no longer 
before the Board on appeal.

The Board finds that the actions and development directed by 
the March 2009 remand have been completed; with regard to the 
emphysema and diabetes mellitus issues, the Board further 
finds that the terms of the March 2009 remand have been 
substantially complied with and appellate review of the 
issues on appeal may proceed at this time.

The issue of service connection for disability manifested by 
hematuria is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic 
of Vietnam during his active service, and is not shown to 
have been exposed to herbicide agents during service.

2.  The Veteran's pulmonary disability, diagnosed as 
emphysema, was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is emphysema 
otherwise related to service, including any alleged exposure 
to asbestos.

3.  The Veteran's diabetes mellitus was not manifested during 
the Veteran's active duty service or for many years 
thereafter, nor is diabetes otherwise related to service.


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's diabetes mellitus was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in August 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
This letter included special notice regarding the Veteran's 
contentions regarding herbicide exposure.  Moreover, this 
letter advised the Veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the March 2004 RO rating 
decision currently on appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional VCAA notice was provided to the Veteran in a more 
recent letter dated in May 2009.  This notice was sent prior 
to the most recent RO-level readjudication addressing the 
issue on appeal, as evidenced by the November 2009 
supplemental statement of the case; the notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively time VCAA letter sent in May 
2009 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Board observes that VA has researched the Veteran's risk of 
asbestos exposure based upon the nature of his service with 
reference to a VA memorandum on the subject; the Veteran was 
asked, in the May 2009 VCAA letter, to provide any additional 
information about his possible asbestos exposure during his 
lifetime but has declined to do so.

The Veteran has been provided with a VA examination to 
evaluate the nature and etiology of the claimed disabilities 
on appeal; a VA examination report dated in July 2009 is of 
record.  The VA examination reports regarding the emphysema 
and diabetes issues contain sufficient findings and 
discussion of the pertinent history and etiology of the 
disabilities on appeal to provide probative medical evidence 
adequate to address each of the theories advanced by the 
appellant.  The opinions obtained following the Board's 
recent remand are informed by interview and inspection of the 
Veteran together with review of the claims file.

The Board acknowledges that the VA examination report of 
record essentially addresses the question of any link between 
the Veteran's pulmonary disability and any alleged asbestos 
exposure, without addressing other theoretical links between 
the pulmonary disability and military service.  However, 
further VA medical examination is not warranted in this case.  
In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that the 
Veteran's pulmonary disability had its onset in service or is 
otherwise related thereto, and there is no evidence 
establishing exposure to pertinent herbicide agents during 
service.

With regard to the emphysema and diabetes issues, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting disease or injury in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has contended, including in his November 2004 
notice of disagreement, that 'all of the illnesses that I am 
experiencing now are caused by my exposure to herbicides 
while I was stationed onboard different carriers in Vietnam.'

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; see also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 41442- 41449, and 61 
Fed. Reg. 57586-57589 (1996).  Notwithstanding the foregoing, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 
1247-48 (Fed.Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 
(1996).

Emphysema and Diabetes

When the evidence of record is reviewed under the laws and 
regulations as set forth above, the Board finds there is no 
basis for granting service connection for emphysema or 
diabetes in this case.  At the outset, the Board notes that 
the Veteran's service treatment records do not show evidence 
of pertinent symptomatology consistent with either claimed 
disability.  The Board observes that a June 1980 service 
treatment record that contains a handwritten note including 
the word "diabetes" appears to refer to the absence of a 
family history of diabetes; this note is part of a record of 
a consultation evaluating a vision complaint and, as 
discussed below, the claims-file now contains a competent 
medical opinion clarifying that it is unlikely that this in-
service visual complaint is in any manner connected to the 
Veteran's current diabetes (in a July 2009 VA examination 
report).

The Board has reviewed the service treatment records 
thoroughly.  The service treatment records show no symptoms 
or diagnoses of emphysema or diabetes during service.  Nor 
does the medical evidence demonstrate such symptomatology or 
diagnoses manifested at any time for several years following 
separation from service.  The Veteran does not contend 
otherwise.  Indeed, the Veteran's own testimony (including in 
his June 2003 filing of this claim on appeal) indicates that 
his emphysema began in March 1987 and his diabetes began in 
October 1988.  This strongly suggests that the Veteran's 
emphysema and diabetes were not manifested during service or 
within one year of separation from service.  Consistent with 
this, a May 1980 service examination report from near the end 
of the Veteran's lengthy period of service, shows the Veteran 
to have been evaluated as clinically normal in all respects, 
including lungs, chest, eyes, vascular, etc., with no 
pertinent abnormalities or diagnoses found.

As for the Veteran's contention that his emphysema and 
diabetes are due to his service in the Republic of Vietnam, 
the evidence does not demonstrate that the Veteran actually 
served in the Republic of Vietnam.  Although his Form DD 214 
shows that he was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal, there is no persuasive 
evidence in the record to support his assertion that he 
actually set foot within the land borders of Vietnam.

The Veteran contends, including in his November 2004 Notice 
of Disagreement, that 'I was twice assigned as shore patrol 
from the ship, to Danang Enlisted Club from 1600 to 2400 
hours.  I also took emergency leave while onboard the ship in 
Vietnam waters.  From the ship, I took a liberty boat to 
Danang Air Base, Vietnam to await my flight to Cubi Pt. 
Philippines.'

However, Veteran has not submitted any supporting evidence, 
and the RO's attempts to develop evidence of in-country 
service in Vietnam through official service department 
records have revealed no documentation corroborating any 
service time within the land borders of Vietnam.  Information 
from the National Personnel Records Center (NPRC), received 
by the RO in September 2003, indicates that available 
evidence does not confirm service within the land borders of 
the Republic of Vietnam in the available records.  The 
September 2003 report confirms that the Veteran served aboard 
a vessel in the official waters of Vietnam, but indicates 
that 'the personnel record does not contain enough 
information to make a definitive statement regarding in 
country service.'  The NPRC did explain that '[t]he Veteran 
was attached to a unit that could have been assigned to ship 
or shore.'  Thus, this response to the RO's Request for 
Information reveals that the consulted official service 
department resources do not verify any in-country service 
within the Republic of Vietnam.

Following this, a report addressing this inquiry was obtained 
from the Department of the Navy.  This January 2004 report 
reveals no corroboration of the Veteran's contention that he 
spent time within the land borders of Vietnam.  Most 
pertinently, this report indicates:

Command History Reports and Ship Deck 
Logs are the primary and only 
administrative records maintained by the 
Naval Historical Center that are 
identified for permanent retention.  
These records do not normally annotate 
individuals arriving or going ashore on a 
routine basis. ...  [They] do not list 
passengers by name, unless that 
individual is a very import[ant] person 
(VIP) or high-ranking officer.  Also, the 
deck logs do not normally list the 
destinations of these aircraft and 
vessels.  The rare instances in which an 
individual[']s name may be mentioned in 
deck logs, involves matters related to an 
injury, death, Captain's Mast, or the 
movement of the ship's Captain.

This report from the Department of the Navy strongly suggests 
that no existent service records beyond the Veteran's own 
Official Military Personnel File, would contain the type of 
information which might service to corroborate his claims 
concerning in-country service in Vietnam.  The RO obtained 
the Veteran's personnel records on microfiche, and printed 
copies of these records are available for review in the 
claims file.

In addition to considering the NPRC's report, the Board has 
carefully reviewed the entirety of the Veteran's service 
personnel records.  The Board finds that these records 
contain substantial evidence concerning the nature of the 
Veteran's role and responsibilities throughout his time 
serving in the waters near Vietnam, but there is no 
suggestion that he served in-country within the land 
boundaries of Vietnam nor is there information suggesting 
responsibilities which would normally be understood to 
include any service in-country within the land boundaries of 
Vietnam.  The Board is compelled to find that the official 
service department records are the most probative evidence of 
record concerning the details of the Veteran's service during 
his time aboard vessels in the waters near Vietnam.  The 
absence of any other form of corroboration of the Veteran's 
claimed service within the land borders of Vietnam weighs 
significantly against the claim.  Although the Board 
recognizes and understands the Veteran's contentions, the 
preponderance of the probative evidence is against finding 
that service within the land borders of Vietnam is shown in 
this case.  After balancing the Veteran's statements 
regarding service in Vietnam with the official service 
records, the Board finds the official service records to be 
more probative.  

Exposure to herbicides in this case can only be presumed, in 
the absence of affirmative evidence, if the Veteran is shown 
to have served within the land borders of Vietnam.  In sum, 
the evidence of record does not tend to demonstrate that the 
Veteran actually served within inland Vietnam.

Simply put, VA laws and regulations require a veteran's 
service in the waters offshore and service in other locations 
to involve duty or visitation actually in the Republic of 
Vietnam for purposes of establishing presumptive service 
connection for prostate cancer as due to exposure to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008),  cert. denied, 129 S. 
Ct. 1002 (2009) (service in the Republic of Vietnam means 
that the Veteran actually set foot within the land borders of 
Vietnam).

The Board acknowledges that the Veteran has submitted a 
newspaper article regarding the detection of Agent Orange 
from Vietnam reaching as far away as New Zealand.  The Board 
understands that the Veteran invites the Board to conclude 
that Agent Orange may have reached remote locations over 
time, and thus can be speculated to have reached the 
Veteran's location at the time that he served in the waters 
near Vietnam.  However, the Board is unable to find that this 
article provides affirmative evidence that the Veteran was 
actually exposed to herbicide agents.  In sum, the evidence 
of record is against a finding that the Veteran actually 
served within inland Vietnam or was otherwise exposed to 
herbicide agents during his service in the waters near 
Vietnam.

The Veteran does not allege any other factual basis for 
finding that he was exposed to herbicide agents during his 
military service.  In the absence of in-country Vietnam 
service or some other evidence of the Veteran's actual 
exposure to Agent Orange or similar herbicide, service 
connection for emphysema or for diabetes mellitus cannot be 
warranted on such a basis.  There is otherwise no evidence of 
in-service incurrence of emphysema or of diabetes.  Nor is 
there otherwise any evidence of an etiological relationship 
between military service and the Veteran's emphysema or 
diabetes.

Emphysema

The Veteran contends that his current pulmonary disability, 
alternatively, may be due to exposure to asbestos during his 
active duty service.  The RO/AMC conducted research utilizing 
VA's materials on the subject to determine that the Veteran's 
service duties were unlikely to have involved any significant 
exposure to asbestos (a finding summarized in the November 
2009 supplemental statement of the case).  

The Board observes that Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1MR (M21-1MR), Part 
IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 
2005) (rescinding the previously applicable VBA Adjudication 
Procedure Manual M21- 1, Part VI, para. 7.21) notes that 
inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce various other cancers and tumors particularly in the 
chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of various cancers including 
cancers of the lung, bronchus, larynx, and pharynx.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.

However, 'neither [the VBA Manual] nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.'  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
Board notes the RO'/AMC's determination, in the November 2009 
supplemental statement of the case, informing the Veteran 
that a VA memorandum indicated it was unlikely that the 
Veteran was significantly exposed to asbestos during service.  
The RO/AMC attempted to collect any additional information 
that may have been available concerning the Veteran's 
asbestos exposure over his lifetime, but the Veteran did not 
respond the May 2009 request that he submit additional 
information or evidence on the matter for additional 
development.  Therefore, there is currently no evidence in 
the claims file indicating that the Veteran was significantly 
exposed to asbestos during military service.

The Board is not bound by the RO's findings.  In any event, 
the Board finds that even assuming for the sake of the 
Veteran's argument that he was exposed to asbestos during 
service, the preponderance of the evidence is against 
entitlement to service connection for his current pulmonary 
disability in this case.  Thus, for the purposes of this 
decision only, the Board will accept the premise that the 
Veteran was exposed to asbestos in service.

Medical records following service indicate that the Veteran 
has had various complaints of pulmonary disability over time, 
and multiple such records appear to diagnose 'emphysema.'  It 
appears that such a medical impression was entered by a 
private doctor as early as March 1987.  Although no diagnosed 
pathology in this case has been among those broadly 
recognized as associated with asbestos exposure, the Board's 
March 2009 remand found that the record presented a need for 
greater clarity regarding key medical questions prior to 
final appellate adjudication of this matter.  The Board 
directed development in the form of a VA examination with a 
medical opinion as to, among other questions, whether the 
Veteran currently suffers from any pulmonary pathology that 
is of a nature that may be associated with asbestos exposure.

The July 2009 VA examination report of record presents 
competent medical analysis of the etiology of the Veteran's 
disabilities on appeal, informed by review of the claims file 
and direct clinical inspection of the Veteran.

With regard to the emphysema issue, the July 2009 VA examiner 
concluded that the Veteran's chronic pulmonary condition is 
less likely than not related to his active service.  
Significantly, with regard to the Veteran's contention that 
he currently suffers from symptoms of emphysema due to 
exposure to asbestos during service, the examiner concluded 
that this was not likely because the features of the 
Veteran's current disability are not consistent with the 
nature of disability which would be caused by asbestos.  
Specifically, the examiner explained that the clinical 
findings and medical treatment involved in the Veteran's 
current pulmonary disability suggest an obstructive 
condition.  The examiner noted that asbestos exposure may 
result in asbestosis, but found no evidence of such a 
pathology during service.

The Veteran was not diagnosed with asbestosis during service, 
nor during the July 2009 VA examination, and the claims file 
does not otherwise reflect that the Veteran has ever been 
diagnosed with asbestosis.  The July 2009 VA examiner also 
notes that exposure to asbestos may also produce pleural 
lesions presenting as restrictive lung disease; in this case, 
the Veteran's current pulmonary disability has been 
characterized as obstructive rather than restrictive.  
Finally, the July 2009 VA examiner explained that asbestos 
exposure can be related to pleural malignancy or bronchogenic 
carcinoma, but that neither of those conditions are found in 
this case.  The Board finds that there is no evidence of 
record that probatively contradicts the competent findings of 
the July 2009 VA examiner.  The July 2009 VA examiner 
reviewed the claims file and addressed the Veteran's 
contentions and clinical details with competent medical 
analysis; the examiner found that the Veteran's current 
pulmonary disability is not of the nature of disabilities 
that may be related to asbestos exposure, and furthermore 
found that "the Veteran's chronic pulmonary disability is 
less likely as not related to active service."

Medical records following service indicate that the Veteran 
has had various complaints of pulmonary disability over time, 
and multiple such records appear to diagnose 'emphysema.'  It 
appears that such a medical impression was entered by a 
private doctor as early as March 1987.  The Veteran's own 
indications in his June 2003 filing of this claim stated that 
his emphysema began in March 1987, and now there is competent 
medical evidence that confirms that his emphysema was not 
otherwise etiologically linked to service through any alleged 
exposure to asbestos.  There is no evidence of emphysema 
during service, no evidence of chronicity of symptoms 
following separation from service, and the evidence weighs 
against the Veteran's contentions regarding any other manner 
of etiological link between his current emphysema / pulmonary 
disability and his service.

The Board acknowledges that a private doctor's statement, 
dated March 2003, suggests that 'Upper Respiratory tract 
infections was present as presented on early part of his 
medical history.... Ailment presented, therefor[e], may have 
to be connected with his military service.'  The Board finds 
that this statement presents no probative or persuasive value 
in support of the Veteran's claims; the statement presents no 
explicit rationale for its opinion.  Implicitly, the 
statement may be understood to refer to exposure to 
herbicides in service, but even making this assumption for 
the sake of the Veteran's argument, the March 2003 statement 
is not probative.

Because a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference, 
the Court has provided guidance for weighing medical 
evidence.  A post-service reference to injuries (or chemical 
exposures) sustained in service, without a review of service 
treatment records, is not competent medical evidence.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The March 2003 statement does not identify any 
factual predicate indicating exposure to herbicides nor any 
other in-service occurrence or medical rationale supporting 
an etiological link for current diagnoses.

Most importantly, however, general and inconclusive medical 
opinions, including those including non-definitive phrases 
such as 'may,' are too speculative to establish a claim.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (2004) 
(describing the concept of reasonable doubt in adjudicating 
service connection claims as not being one arising from pure 
speculation or remote possibility).  For the above-stated 
reasons, the March 2003 private medical statement is not 
probative evidence demonstrating any etiological link 
pertinent to this case.



Diabetes

With regard to the diabetes issue, the July 2009 examiner 
found that the Veteran's current "diabetes mellitus is less 
likely as not related to active service."  The examiner 
explained that the Veteran's diabetes was diagnosed in the 
1990's based on an elevated fasting glucose; the examiner's 
review of the claims-file led to his conclusion that the 
condition was not present during the Veteran's active 
service.  Moreover, the July 2009 VA examiner specifically 
addresses the Veteran's report of blurred vision, including 
during service, and offers the medical conclusion that the 
Veteran's current diabetes was "less likely as not the cause 
of his blurred vision."

The July 2009 VA examiner's address of the matter of the 
Veteran's in-service blurred vision is significant because of 
a June 1980 in-service optometry clinic report that makes a 
reference to 'diabetes.'  The record does not appear to be a 
diagnosis of diabetes, and may possibly have been noting the 
absence of a family history of diabetes (although this is not 
clear).  In any event, the possibility that the Veteran 
manifested eye complaints which may have raised suspicions 
regarding diabetes towards the end of the Veteran's 20-plus 
years of service prompted the Board to direct the July 2009 
VA examiner to address the matter, and the VA examiner's 
finding is that the Veteran's current diabetes is unlikely to 
have been the cause of the vision complaint during service.

The Veteran's private medical records reflect a current 
diagnosis of diabetes, with pertinent notes referencing 
diabetes dating back to at least October 1988.  The Veteran's 
own indications in his June 2003 filing of this claim stated 
that his diabetes began in October 1988, and now there is 
competent medical evidence that confirms that his diabetes 
did not manifest during service, was not likely the cause of 
the in-service vision complaint, and was not otherwise 
etiologically linked to service.  There is no evidence of 
diabetes during service, no evidence of chronicity of 
symptoms following separation from service, and the evidence 
weighs against the Veteran's contentions regarding any other 
manner of etiological link between his current diabetes and 
his service.

Emphysema and Diabetes Conclusions

The evidence in the claims file as well as the Veteran's own 
statements clearly show that the first manifestations of 
pertinent symptoms were more than a year following separation 
from service.  No probative medical opinion otherwise 
demonstrates any basis for finding an etiological link 
between service and emphysema or diabetes.

The Veteran's own statements in advancing this claim, as well 
as the service treatment records negative for any pertinent 
symptoms or diagnoses linked to disabilities on appeal, 
probatively indicate that neither emphysema nor diabetes was 
manifested or had onset during the Veteran's active service.  
The lengthy period following service prior to the alleged 
onset of the disabilities weighs against the claims to the 
extent the Board must consider whether the disabilities had 
onset during service or had chronicity dating from the 
conclusion of the Veteran's service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

As the Veteran's primary contentions concerning these issues 
are that the current disabilities are etiologically linked to 
service, rather than having actually manifested during 
service, the Board considers the VA examination report 
addressing the etiology questions in this case to be the most 
pertinent evidence.  The Board finds the July 2009 VA 
examination report to be highly probative, informed by review 
of the claims file and direct examination of the Veteran, and 
explaining its findings with citation of the pertinent facts 
and medical principles.  The VA examination report weighs 
against the Veteran's claim in that it presents the competent 
medical conclusions that the Veteran does not suffer from a 
pulmonary disability of a nature that is known to be 
associated with asbestos exposure pathology, and the 
Veteran's diabetes is unlikely to be etiologically related to 
the Veteran's military service (including his vision 
complaint during service).

Moreover, there is no medical opinion of record which 
probatively relates the etiology of any current emphysema or 
diabetes to any occurrence or onset during military service.  
The Board observes that the Veteran's own contention in this 
case is that his military service was the cause of current 
emphysema and diabetes.  However, as discussed in more detail 
below, the Veteran's lay testimony is not competent to 
establish such a medical etiology requiring specialized 
medical expertise in this case.

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his belief that his current 
emphysema and diabetes were caused or aggravated by his 
military service.  As a layperson, the Veteran is not 
competent to provide an opinion requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well. 
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to emphysema or diabetes.  In this case, 
however, the Veteran has not testified regarding the 
occurrence of any such symptoms medically associated with 
emphysema or diabetes during service or within many years 
following service.  The Veteran has essentially alleged only 
that his emphysema and diabetes had onset some years 
following service but were due to exposure to herbicides or 
asbestos (for emphysema) during military service.  The 
Veteran has not testified as to any lay observable symptoms 
medically linked to either disability during service or 
during any presumptive period following service, and he is 
not otherwise competent to establish the onset or etiology of 
such disabilities without medical evidence.

The Board also finds that determining a specific clinical 
diagnosis such as emphysema or diabetes and determining the 
causal etiology of any current disability are matters of 
medical and clinical expertise beyond the competence of lay 
observation and testimony.  Thus, competent medical evidence 
is required to establish a diagnosis of emphysema or diabetes 
during service, or an etiology linking later onset to an in-
service cause.  The probative service treatment records 
contain no such diagnoses and no other competent evidence 
establishes an etiology supporting either claim.  Competent 
medical evidence is required to establish an etiological 
nexus between military service and a currently diagnosed 
disability.  In this case, the Board finds that there is no 
medical evidence of record that establishes any such nexus, 
and the preponderance of the evidence weighs against the 
claims.

There is an absence of any probative suggestion of emphysema 
or diabetes during service.  There is an absence of any 
showing of emphysema or diabetes for many years post-service.  
There is an absence of evidence establishing exposure to 
herbicides or asbestos during service.  There is a VA 
examination report probatively establishing that it is 
unlikely that any emphysema or diabetes is etiologically 
related to service in any manner.  In light of this, the 
Board finds that the preponderance of the probative evidence 
is against these claims.  Service connection for emphysema or 
for diabetes is not warranted on any basis in this case.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for entitlement to service connection for emphysema 
and for diabetes mellitus must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

These disorders were not manifested during service or within 
one year of separation from service, and neither is shown to 
be related to the Veteran's service in Vietnam because 
service records do not affirmatively show that the Veteran 
served in the Republic of Vietnam.  Accordingly, service 
connection for emphysema and service connection for diabetes 
mellitus is denied.


ORDER

Service connection is not warranted for emphysema or for 
diabetes mellitus.  To these extents, the appeal is denied.


REMAND

The Veteran is also claiming entitlement to service 
connection for disability manifested by hematuria.  The Board 
notes that it is arguable that hematuria, or blood in the 
urine, represents a clinical finding and not a disability for 
VA purposes.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are laboratory results and are not, in 
and of themselves, disabilities; they are, therefore, not 
disabling entities for which compensation is payable under 
VA's rating schedule).  However, the question of whether the 
Veteran's hematuria is a manifestation of a disability is a 
medical question which must be addressed by trained medical 
personnel.  

Service treatment records show findings of hematuria during 
service.  A July 2009 VA examiner appears to have indicated 
that there has been a continuity of hematuria symptoms since 
service.  However, there is some indication that the current 
hematuria is associated with an enlarged prostate.  An 
ultrasound was reported to be negative for any kidney or 
uretal disorder.  The RO has denied the claim based on a 
finding that the current hematuria is due to the enlarged 
prostate which is not related to service.  

In view of the above, the Board is of the opinion that 
further medical clarification is necessary to allow for 
informed appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to address 
and clarify the nature of all current 
disorders which may be associated with or 
manifested by hematuria.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examinations.  Any 
medically indicated special studies or 
tests should be accomplished.   After 
reviewing the claims file, to include 
service treatment records, and examining 
the Veteran, the examiner should respond 
to the following:

     a)  What is the medical diagnosis, 
or diagnoses, for all current disorders 
associated with or manifested by 
hematuria?

     b)  As to each such current 
disorder, is it at least as likely as not 
(a 50% or higher degree of probability) 
that the hematuria and any associated 
symptoms documented during service were 
manifestations of such current disorder?  

A rationale should be furnished for all 
opinions rendered. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for disability manifested by 
hematuria.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


